
	
		II
		110th CONGRESS
		1st Session
		S. 1230
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  refundable credit for contributions to qualified tuition
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the College Saver's Credit Act of
			 2007.
		2.College saver's
			 credit
			(a)Allowance of
			 refundable creditSubpart C of part IV of subchapter A of chapter
			 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is
			 amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
				
					36.College saver's
				credit
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this subtitle for the taxable
				year an amount equal to 50 percent of so much of the qualified college savings
				contributions made during the taxable year as do not exceed $2,000.
						(b)Limitations
							(1)Limitation
				based on modified adjusted gross income
								(A)In
				generalThe amount which would (but for this paragraph) be taken
				into account under subsection (a) for the taxable year shall be reduced (but
				not below zero) by the amount determined under subparagraph (B).
								(B)Amount of
				reductionThe amount determined under this subparagraph is the
				amount which bears the same ratio to the amount which would be so taken into
				account as—
									(i)the excess
				of—
										(I)the taxpayer's
				modified adjusted gross income for the taxable year, over
										(II)the applicable
				amount, bears to
										(ii)the phaseout
				amount.
									(C)Applicable
				amount; phaseout amountFor purposes of subparagraph (B), the
				applicable amount and the phaseout amount shall be determined as
				follows:
									
										
											
												The applicable amount
						is:The phaseout amount
						is:
												
											
											
												In the case of a joint
						return$60,000$10,000
												
												In the case of a head
						of household$45,000$7,500
												
												In any other
						case$30,000$5,000
												
											
										
									
								(D)Modified
				adjusted gross incomeFor purposes of this paragraph, the term
				modified adjusted gross income means the adjusted gross income of
				the taxpayer for the taxable year increased by any amount excluded from gross
				income under section 911, 931, or 933.
								(E)Inflation
				adjustmentIn the case of any taxable year beginning in a
				calendar year after 2008, each of the applicable amounts in the second column
				of the table in subparagraph (C) shall be increased by an amount equal
				to—
									(i)such dollar
				amount, multiplied by
									(ii)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which the taxable year begins, determined by substituting
				calendar year 2007 for calendar year 1992 in
				subparagraph (B) thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $500.(2)Earned income
				limitationThe amount of the credit allowable under subsection
				(a) to any taxpayer for any taxable year shall not exceed the earned income (as
				defined by section 32(c)(2)) of such taxpayer for such taxable year.
							(c)Eligible
				individualFor purposes of this section—
							(1)In
				generalThe term eligible individual means any
				individual if such individual has attained the age of 18 as of the close of the
				taxable year.
							(2)Dependents not
				eligibleThe term eligible individual shall not
				include any individual with respect to whom a deduction under section 151 is
				allowed to another taxpayer for a taxable year beginning in the calendar year
				in which such individual's taxable year begins.
							(d)Qualified
				college savings contributionsThe term qualified college
				savings contributions means, with respect to any taxable year, the
				aggregate contributions made by the taxpayer to any account which—
							(1)is described in
				section 529(b)(1)(A)(ii),
							(2)is part of a
				qualified tuition program, and
							(3)is established
				for the benefit of—
								(A)the
				taxpayer,
								(B)the taxpayer’s
				spouse, or
								(C)any dependent of
				the taxpayer with respect to whom the taxpayer is allowed a deduction under
				section 151.
								(e)Treatment of
				contributions by dependentIf a deduction under section 151 with
				respect to an individual is allowed to another taxpayer for a taxable year
				beginning in the calendar year in which such individual's taxable year
				begins—
							(1)no credit shall
				be allowed under subsection (a) to such individual for such individual’s
				taxable year, and
							(2)any qualified
				college savings contributions made by such individual during such taxable year
				shall be treated for purposes of this section as made by such other
				taxpayer.
							.
			(b)Refundable
			 amount credited to qualified tuition plan
				(1)Transfer of
			 refund to qualified tuition plansSection 6402 of the Internal
			 Revenue Code of 1986 (relating to authority to make credits or refunds) is
			 amended by adding at the end the following new subsection:
					
						(l)Special rule
				for overpayments attributable to college saver's credit
							(1)In
				generalIn the case of any overpayment attributable to the credit
				allowed under section 36, the Secretary shall transfer such amount to the
				qualified tuition program to which the taxpayer made a qualified college
				savings contribution.
							(2)Transfers to
				more than 1 qualified tuition programIf the taxpayer made
				qualified college savings contributions to more than 1 qualified tuition
				program, the Secretary shall transfer the overpayment described in paragraph
				(1) to each such qualified tuition program in an amount that bears the same
				ratio to the amount of such overpayment as—
								(A)the amount of
				qualified college savings contributions made by such taxpayer to such qualified
				tuition program, bears to
								(B)the amount of
				qualified college savings contribution made by such taxpayer to all qualified
				tuition programs.
								(3)Qualified
				college savings contributionFor purposes of this subsection, the
				term qualified college savings contribution has the meaning given
				such term by section
				36(d).
							.
				(2)Separate
			 accounting for refundable amountsSection 529 of such Code is
			 amended by redesignating subsection (f) as subsection (g) and by inserting
			 after subsection (e) the following new subsection:
					
						(f)Special rules
				for contributions attributable to college saver's credit
							(1)In
				generalA program shall not be treated as a qualified tuition
				program unless it provides separate accounting for contributions transferred by
				the Secretary under section 6402(l) to an account in the program.
							(2)Special rules
				for distributionIn the case of a distribution under a qualified
				tuition program which includes any amount transferred by the Secretary under
				section 6402(l) (including any earnings attributable to such amount) and which
				is includible in gross income, the tax imposed by this chapter on the person
				receiving such distribution shall be increased by 100 percent of the amount so
				includible.
							(3)Ordering
				rulesFor purposes of applying this subsection to any
				distribution from a qualified tuition program—
								(A)In
				generalExcept as provided in subparagraph (B), such distribution
				shall be treated as made—
									(i)first from
				amounts contributed under the program, and
									(ii)second from
				amounts transferred by the Secretary under section 6402(l).
									(B)Exception for
				distributions for qualified higher education expensesIn the case
				of a distribution described in subsection (c)(3), such distribution shall be
				treated as made—
									(i)first from
				amounts transferred by the Secretary under section 6402(l), and
									(ii)second from
				other amounts contributed under the
				program.
									.
				(c)Conforming
			 amendments
				(1)Section
			 1324(b)(2) of title 31, United States Code, is amended by inserting before the
			 period at the end , or enacted by the College Saver's Credit Act of
			 2007.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to section 36 and
			 inserting the following:
					
						
							Sec. 36. College saver's credit.
							Sec. 37. Overpayments of
				tax.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.Distribution of
			 financial education materials to individuals investing in qualified tuition
			 programs
			(a)In
			 generalSubsection (b) of section 529 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(7)Financial
				education materialsA program shall not be treated as a qualified
				tuition program unless it requires that financial education materials are
				distributed to individuals participating in the
				program.
					.
			(b)GuidanceSubsection
			 (g) of section 529 of such Code, as redesignated by this Act, is amended by
			 inserting and regulations providing guidance on the types of financial
			 education material required to be provided under subsection (b)(7)
			 before the period at the end.
			(c)Effective
			 dateThe amendments made by this section shall take effect 1 year
			 after the date of the enactment of this Act.
			4.Study on
			 participation in qualified tuition programs
			(a)In
			 generalThe Secretary of the Treasury shall conduct a study on
			 the participation of individuals in qualified tuition programs under section
			 529 of the Internal Revenue Code of 1986.
			(b)Matter
			 studiedThe study conducted under subsection (a) shall
			 consider—
				(1)the income and
			 age of individuals participating in qualified tuition programs, and
				(2)the amount of
			 fees charged under each qualified tuition program established or maintained by
			 a State (or agency or instrumentality thereof).
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Secretary of
			 the Treasury shall submit to Congress a report on the study conducted under
			 subsection (a).
			
